Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:  
Species 1: as shown in Figures 1, 2A, claim 1.
Species 2: as shown in Figure 2B.
Species 3: as shown in Figures 3A, 3B.
Species 4: as shown in Figures 3C.
Species 5: as shown in Figures 4A.
Species 6: as shown in Figures 4B.
Species 7: as shown in Figures 4C.
Species 8: as shown in Figures 4D.
Species 9: as shown in Figure 5.
Species 10: as shown in Figure 6. 
Species 11: as shown in Figure 7.  
Species 12: as shown in Figure 9. 
Species 13: as shown in Figure 10. 
Species 14: as shown in Figure 12.  
Species 15: as shown in Figure 13.
Species 16: as shown in Figure 14. 
Species 17: as shown in Figure 15.

This application contains claims directed to the following patentably distinct species 1-17.  The species are independent or distinct, because Species 1-7 show different structures of the electromagnetic locking device as listed below:
Species 1: as shown in Figures 1, 2A, show the structures of the electromagnetic device comprising transformer or a reactor, includes an outer peripheral iron core 20 having a hexagonal section, and at least three iron core coils 31 to 33 which are in contact with or are coupled to the inner surface of the outer peripheral iron core 20.
Species 2: as shown in Figure 2B, show the different structures of the electromagnetic device comprising the iron cores 41 to 43 are respectively comprised of tip side iron core portions 41a to 43a and base end side iron core portions 41b to 43b.
Species 3: as shown in Figures 3A, 3B, show the different structures of the electromagnetic device comprising the only the outer peripheral iron core 20 and the iron core 40. In this instance, the coils 51 to 53 are wound around the three legs of the iron core 40, and the iron core 40 itself is integral with the outer peripheral iron core 20.
Species 4: as shown in Figures 3C, show the different structures of the electromagnetic device comprising the base end side iron core portions 41b to 43b are integral with the outer peripheral iron core 20.  Further, the tip side iron core portions 41a to 43a are integral with one another.
Species 5: as shown in Figures 4A, show the different structures of the electromagnetic device comprising the six outer peripheral iron core portions 21 to 26. 

Species 6: as shown in Figures 4B, show the different structures of the electromagnetic device comprising the iron cores 41 to 43 are respectively positioned at the centers of the inner peripheral surfaces of the outer peripheral iron core portions 21 to 23. However, the iron cores 41 to 43 may respectively be positioned at locations other than the centers of the inner peripheral surfaces of the outer peripheral iron core portions 21 to 23.
Species 7: as shown in Figures 4C, show the different structures of the electromagnetic device comprising the outer peripheral iron core portions 21 to 23 may respectively be integral with the iron cores 41 to 43.
Species 8: as shown in Figures 4D, show the different structures of the electromagnetic device comprising the radially outside ends of the iron cores 41 to 43 extend to the outer peripheral surface of the electromagnetic device. The radially outside ends of the iron cores 41 to 43 are inserted among the outer peripheral iron core portions 21 to 23. 
Species 9: as shown in Figure 5, show the different structures of the electromagnetic device comprising the barrier part 81 has a cover part 84. The cover part 84 has a shape corresponding to that of the iron cores 41 to 43. It is preferable that the cover part 84 be integral with the barrier part 81. 
Species 10: as shown in Figure 6, show the different structures of the electromagnetic device comprising the electromagnetic device includes the outer 
Species 11: as shown in Figure 7, show the different structures of the electromagnetic device comprising the electromagnetic device includes the outer peripheral iron core 20, and four iron core coils 31 to 34 which are in contact with or coupled to the inner surface of the outer peripheral iron core 20.
Species 12: as shown in Figure 9, show the different structures of the electromagnetic device comprising the two adjacent coils, e.g., coils 52 and 53, are not parallel to each other, and make an angle of approximately 1200.
Species 13: as shown in Figure 10, show the different structures of the electromagnetic device comprising an additional iron core 45 having a section formed like an isosceles triangle is disposed at a location corresponding to area A. The protrusions 20a and 20b project radially inward from the inner surface of the outer peripheral iron core 20. The protrusions 20a and 20b respectively project between the coils 51 and 52 and between the coils 52 and 53. 
Species 14: as shown in Figure 12, show the different structures of the electromagnetic device comprising the two adjacent coils, e.g., coils 52 and 53, are not parallel to each other, and make an angle of approximately 900.   
Species 15: as shown in Figure 13, show the different structures of the electromagnetic device comprising an additional iron core 45' having a section formed like an isosceles triangle is disposed at a location corresponding to area A.
Species 16: as shown in Figure 14, show the different structures of the electromagnetic device comprising the primary coil and a secondary coil are wound 
Species 17: as shown in Figure 15, show the different structures of the electromagnetic device comprising the primary coil is wound around only one phase of the electromagnetic device, three electromagnetic devices may be disposed downstream of the alternating-current power source S.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 11, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837